                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                 Asheville DIVISION
                           DOCKET NO. 1:18-cv-00371-FDW


 Sheila D. Bailey,                            )
                                              )
                  Plaintiff,                  )
                                              )
          vs.                                 )                      ORDER
                                              )
 Andrew M. Saul,                              )
                                              )
                 Defendant.                   )

         THIS MATTER is before the Court on Plaintiff’s Motion for Attorney’s Fees Under the

Equal Access to Justice Act (“EAJA”) (Doc. No. 19). Defendant filed a response in opposition

arguing the number of hours expended by Plaintiff’s counsel was excessive. (Doc. No. 20).

Plaintiff subsequently filed her reply. (Doc. No. 21). Having carefully considered the motions, the

record, and applicable authority, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s

Motion.

   I.       BACKGROUND

         On March 19, 2020, this Court vacated the Commissioner’s decision regarding Plaintiff’s

application for Supplemental Social Security Income and Disability Insurance Benefits and

remanded for a new hearing and further consideration. (Doc. No. 16). This Court concluded an

error occurred when the ALJ failed to properly explain her reasoning for Plaintiff’s RFC such that

full review of the ALJ’s findings was impossible. Id. at p. 11. The Court remanded for further

proceedings and Plaintiff subsequently filed this Motion for Attorney’s Fees on June 15, 2020.

   II.      STANDARD OF REVIEW

         Granting a motion for attorney's fees and costs to the “prevailing party” under the EAJA is

proper “unless the court finds that the position of the United States was substantially justified or

that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). The EAJA provides



          Case 1:18-cv-00371-FDW Document 22 Filed 10/05/20 Page 1 of 4
for a “reasonable” award of attorney’s fees. 28 U.S.C. § 2412(d)(2)(A) (2018). In determining

whether such award is reasonable,

          [t]he most useful starting point . . . is the number of hours reasonably expended on
          the litigation multiplied by a reasonable hourly rate. This calculation provides an
          objective basis on which to make an initial estimate of the value of a lawyer's
          services. The party seeking an award of fees should submit evidence supporting the
          hours worked and rates claimed. Where the documentation of hours is inadequate,
          the district court may reduce the award accordingly. The district court should also
          exclude from this initial fee calculation hours that were not “reasonably expended.”
          Cases may be overstaffed, and the skill and experience of lawyers vary widely.
          Counsel for the prevailing party should make a good faith effort to exclude from a
          fee request hours that are excessive, redundant, or otherwise unnecessary, just as a
          lawyer in private practice ethically is obligated to exclude such hours from his fee
          submission.... Hours that are not properly billed to one's client also are not properly
          billed to one's adversary pursuant to statutory authority.

Hensley v. Echerhart, 461 U.S. 424, 433-34, 103 S.Ct. 1933, 76 L.Ed. 2d 40 (1983) (quotation and

citation omitted) (emphasis in original). Notably, the party seeking the attorney fee award bears

the burden of establishing reasonableness. Hyatt v. Barnhart, 315 F.3d 239, 253 (4th Cir. 2002).

          In evaluating whether a requested award is reasonable, district courts enjoy substantial

discretion. Id. at 254. Courts will typically consider the following factors in determining

reasonableness: “(1) the extent of a plaintiff’s success; (2) the novelty and complexity of the issues

presented; (3) the experience and skill of the attorney; and (4) the typical range of compensated

hours in a particular field.” Rogers v. Astrue, 2015 WL 9239000, at *2 (W.D.N.C. Dec. 17, 2015).

   III.      DISCUSSION

          Defendant concedes Plaintiff is the prevailing party but argues the number of hours for

which Plaintiff is requesting attorney’s fees is excessive and should be reduced. (Doc. No. 20, p.

2). Plaintiff seeks a total award of $12,651.33 for 61.75 hours worked. (Doc. No. 19-2). Plaintiff

calculated hourly fees of $201.70 to $205.64 based on the Consumer Price Index and the increased




                                                    2

           Case 1:18-cv-00371-FDW Document 22 Filed 10/05/20 Page 2 of 4
cost of living. Id. Defendant does not object to the calculated hourly rates, so this Court only

addresses the hours worked by Plaintiff’s counsel. (See Doc. No. 20).

        The Court finds the hours billed by Plaintiff’s counsel is excessive. Plaintiff’s counsel has

billed 61.75 hours of work.1 (Doc. No. 19-2). This is approximately 15-41 hours more than the

typical range of reasonable hours worked on Social Security cases in this circuit. See, e.g., Lewis

v. Saul, 2020 WL 3259395, at *3-*4 (D.S.C. June 16, 2020) (reducing hours worked from 46 to

35); Gibson v. Colvin, 2015 WL 728251, at *2 (E.D.N.C. Feb. 19, 2015) (finding 46.3 hours

compensable where administrative record exceeded 1,000 pages); Brandon v. Colvin, 2015 WL

728225, at *2 (E.D.N.C. Feb. 19, 2015) (finding 23.5 hours compensable); Harlan v. Colvin,. 2014

WL 1632931, at *2-3 (W.D.N.C. Apr. 23, 2014) (finding 32 hours compensable); Gibby v. Astrue,

2012 WL 3155624, at *5 (W.D.N.C. Aug. 2, 2012) (recognizing 20 to 40 hour convention); Dixon

v. Astrue, 2008 WL 360989, at *4 (E.D.N.C. Feb. 8, 2008) (finding 25.23 hours of attorney time

compensable). As such, the reasonableness of the requested award in light of the typical range of

compensated hours in this field weighs against Plaintiff.

        A close review of counsel’s timesheet also undercuts the requested hours. The time entries

for fees requested is replete with block billing and a lack of detail such that it is difficult for this

Court to evaluate the reasonableness of the requested award. (Doc. No. 19-2). For example, the

largest amount of time billed at once is 6.5 hours, dedicated to “review file, draft memo: re court

merit” in December 2018 and “legal research, draft arguments” in May 2019. Id. Block billing is

generally disfavored as “it does not provide the district court with a clear sense of how many hours

were performed on a particular task.” Triplett v. N.C. Dep’t of Pub. Safety, 2017 WL 3840422, at

*4 (W.D.N.C. Sept. 1, 2017). Given the lack of detail in the time records and the generalized

1
  Roughly 57 of which were dedicated to reviewing, researching, and drafting the summary judgment motion and
reply. (Doc. No. 19-2).

                                                       3

          Case 1:18-cv-00371-FDW Document 22 Filed 10/05/20 Page 3 of 4
statements alleging reasonableness in her briefing (See Doc. No. 19; Doc. No. 21), Plaintiff has

not met her burden of establishing reasonableness. However, the Court notes that Plaintiff’s

counsel having obtained a favorable judgment in a relatively complex case where the

administrative record is more than 1,000 pages weighs in favor of Plaintiff. As such, Plaintiff is

clearly entitled to attorney’s fees.

        Accordingly, the Court hereby GRANTS IN PART and DENIES IN PART Plaintiff’s

Motion for Attorney’s Fees. In the exercise of its discretion, the Court reduces Plaintiff’s requested

award by 16 hours, for a total of 45.75 hours of work compensated at an average hourly rate of

$204.87, totaling $9,372.80.

        IT IS SO ORDERED.

                                        Signed: October 5, 2020




                                                  4

          Case 1:18-cv-00371-FDW Document 22 Filed 10/05/20 Page 4 of 4
